
	

113 SRES 38 IS: Authorizing expenditures by the Committee on Health, Education, Labor, and Pensions.
U.S. Senate
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2013
			Mr. Harkin, from the
			 Committee on Health, Education, Labor,
			 and Pensions, reported the following original resolution;
			 which was referred to the Committee on
			 Rules and Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee on Health,
		  Education, Labor, and Pensions.
	
	
		That, in carrying out its powers, duties,
			 and functions under the Standing Rules of the Senate, in accordance with its
			 jurisdiction under rule XXV of such rules, including holding hearings,
			 reporting such hearings, and making investigations as authorized by paragraphs
			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on
			 Health, Education, Labor, and Pensions is authorized from March 1, 2013,
			 through September 30, 2013, in its discretion (1) to make expenditures from the
			 contingent fund of the Senate, (2) to employ personnel, and (3) with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable or nonreimbursable basis the
			 services of personnel of any such department or agency.
		2.The expenses of the committee for the
			 period March 1, 2013, through September 30, 2013, under this resolution shall
			 not exceed $5,381,475, of which amount (1) not to exceed $75,000 may be
			 expended for the procurement of the services of individual consultants, or
			 organizations thereof (as authorized by section 202(i) of the Legislative
			 Reorganization Act of 1946, as amended), and (2) not to exceed $25,000 may be
			 expended for the training of the professional staff of such committee (under
			 procedures specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
		3.Expenses of the
			 committee under this resolution shall be paid from the contingent fund of the
			 Senate upon vouchers approved by the chairman of the committee, except that
			 vouchers shall not be required (1) for the disbursement of salaries of
			 employees paid at an annual rate, or (2) for the payment of telecommunications
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate, or (3) for the payment of stationery supplies purchased through the
			 Keeper of the Stationery, United States Senate, or (4) for payments to the
			 Postmaster, United States Senate, or (5) for the payment of metered charges on
			 copying equipment provided by the Office of the Sergeant at Arms and
			 Doorkeeper, United States Senate, or (6) for the payment of Senate Recording
			 and Photographic Services, or (7) for payment of franked and mass mail costs by
			 the Sergeant at Arms and Doorkeeper, United States Senate.
		4.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from March 1, 2013, through September 30, 2013, to be paid from
			 the Appropriations account for Expenses of Inquiries and
			 Investigations.
		
